 

iy!

     

nt

- i ca ire Se a ae ee aaa i aa Jae ip? ti Lily: ,
Fe al ie el F

er NAAT = ill

PRESS FIRMLY TO SEAL .
\ PRESS, = 9,7 2680 D000 5750 9139 27401 wbanaigiencerne

PRIORITY

* MAIL * | raon US WG.O. Brin Dt Hil |
Brian D. Hill

DATE OF DELIVERY SPECIFIED * 310 Forest Street, Apt. 1

USPS TRACKING™ INCLUDED* Martinsville, VA 24112

INSURANCE INCLUDED *
TO:

PICKUP AVAILABLE

* Domestic only NS Clerk of th
"Eo of the Court |

TE U.S. District Court
a | 324 West Market Street, Suite 1 |
weaseurenamora’ | Greensboro, NC 27401 |

hea @

LABEL MAY BE REQUIRED.

“ujeBe - a[9AD01 aSPa/q "A]SEM JOUINSUOD-3SOd Wo) ape s} adojaAua S|YL é »

me)

 

OT aos VISITUSATUSPS.cOM? — gemuMreDsrares

PS00001000014 OD: 12.5 x 9.5 ORDER FREE SUPPLIES ONLINE POSTAL SERVICE.

Case 1:123-cr-00435-TDS Document 193-5 Filed 09/18/19 Pane 1 of 1

 
 
 

i i i ity Mail® shipments. Misuse may be a
This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority
violation of federal law. This packaging Is not for resale. EPI4F © U.S. Postal Service; July 2013; All rights reserved.
